IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 457 EAL 2017
                                             :
                    Petitioner               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
             v.                              :
                                             :
                                             :
JEROME KING,                                 :
                                             :
                    Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 30th day of April, 2018, the Petition for Allowance of Appeal is

GRANTED. The issue, as phrased by the Commonwealth, is:


      Did the Superior Court commit a significant and potentially far-reaching
      error of law when, in contravention of Pennsylvania law and the greater
      weight of authority nationally, it issued a published decision holding that
      PCRA courts may bar the Commonwealth from speaking with [a
      defendant’s] trial counsel prior to evidentiary hearings on defense claims
      that counsel provided ineffective assistance?

      Justice Wecht did not participate in the consideration or decision of this
      matter.